Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 25, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was suspended from his position as a bus driver for violating his employer’s policy against hitting children. The Board denied his claim for unemployment insurance benefits on the basis that claimant engaged in misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Although claimant denied that he shoved the child during his testimony at the administrative hearing, he gave a statement subsequent to the incident in which he admitted that he shoved the child after being hit above the eye with a ball of construction paper. Inasmuch as the credibility of claimant’s testimony was a matter for the Board to assess (see, Matter of Focella [Hudacs], 199 AD2d 739), we find no reason to disturb the Board’s decision.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.